DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2021 has been entered. 

Claim Status
Claims 39-44 are new.
Claims 1, 4-8, 17, 24-26 and 38 are canceled.
Claims 9, 11-13, 18-23, 27-36, and 39-44 are withdrawn.
Claims 2-3, 10, 14-16, and 37 are under examination.



Election/Restrictions
Applicant states they wish the withdrawn claims to be considered for rejoinder.  Unity of invention is required for no restriction to be present in the instant case as previously discussed.  However, even though the claims require the antibody of claim 2, unity of invention is not present since multiple antibodies are in claim 2.  Therefore, not all groups previously discussed need contain the six CDRs of a single antibody for example.  Therefore, no special technical feature need exist among the inventions. Therefore, unity of invention is not present among the previously established groups and the restriction/election requirement stands.

Objections Withdrawn
Claim Objections
The objection to claim 37 is withdrawn in view of Applicant’s arguments; however, no rejoinder is available at this time since the elected invention is not allowable.

Rejections Maintained
Claim Rejections - Improper Markush Grouping
Claims 2-3, 10, 14-16, and 37 remain rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  
Applicant’s Arguments:  Claims 2-3, 10, 14 - 16, and 37 were rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives. Applicant respectfully traverses the rejection.

As seen in MPEP 2117, a Markush grouping is proper if: (1) the members of the Markush grouping share a single structural similarity and (2) the members share a common use. The Markush grouping members share a "single structural similarity" if they share a common structure or belong to the same recognized chemical class or the same art-recognized class. A recognized chemical class or an art-recognized class is a class wherein there is an expectation from the knowledge in the art that members of the class will behave similarly in the context of the claimed invention. In other words, each member could be substituted one for the other with the expectation that an intended result would be achieved. See MPEP 2117 II.
As seen in the original claim 2, the antibodies (a) - (g) correspond to the antibody P7D4, am4, am 14, am20, am35, am42, and T2-23, respectively. As seen on pages 21 - 24 of the Specification, the antibodies am4, aml4, am20, am35, am42, and T2-23 are derived from the single parental antibody P7D4 by mutagenesis. Thus, these antibodies in claim 2 can be classified as P7D4 series antibodies. See lines 8 - 11 on page 24 of the Specification. 
The antibodies (a) - (g) share a single structural similarity because they belong to the same art-recognized class. As seen in the above Table, their CDR structures are relevant to each other, and they share the same Vl CDR3. More notably, as seen in Table 1 on pages 29 and 30 of the Specification, the P7D4 series antibodies specifically recognize and bind GPC3. They can substitute one for the other in the context of the 
The antibodies (a) - (g) in claim 2 share a common use because they are to recognize and bind to GPC3 specifically.
Therefore, the Markush grouping of claim 2 is proper because it meets the single structural similarity and the common use requirements.
For similar reasons discussed above for claim 2, the Markush groupings in other claims, for example, claims 3, 10, 14 - 16, and 37, are proper.
Applicant does not concede the correctness of the rejection. Favorable reconsideration and withdrawal of the rejection are respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
A group belonging to an art-recognized class is not sufficient to obviate this rejection.  As discussed above by Applicant, the group must also have a shared utility.  Therefore, merely being a group of antibodies does not make a Markush group proper since not all antibodies bind the same antigen.  Thus, there is no expectation that a group of antibodies all have the same utility.  The structure that would give them the same utility would be a single set of CDRs, but Applicant shows clearly that not all antibodies of claim 2 share the same set of CDRs.  They share only a single CDR amongst the entire group which is insufficient structure to confer antigen binding as the entire CDR set is required.  Therefore, not all members of the group share the structure essential to the utility of the group, binding of GPC3, which is an entire CDR set (six CDRs).  

Applicant has not pointed to art to establish the “art-recognized class” above.  Therefore, it is not an art-recognized class but a mere grouping one can make from the specification. Furthermore, P7D4 series antibodies would be any mutant variant thereof, not all of which would predictably bind antigen.  Therefore, there is no expectation that all members of this class will behave similarly.  Therefore, a P7D4 antibody series cannot be an art-recognized class.
In contrast to Applicant’s opinion a true P7D4 series of antibodies that is a proper Markush group would all have the same six CDRs but different frameworks such as IgG, scFv, Fab, etc.  Thus, the Markush group of claim 2 is not proper.  Applicant’s arguments are thus not found persuasive.
For the reasons of record and supra this rejection must stand.

Double Patenting
Claims 2-3 and 37 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of copending Application No. 16/164995.  
Applicant’s Arguments:  Claims 2-3 and 37 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-12 of co-pending Application No. 16/164995. Applicant respectfully traverses the rejection.
This application is the earlier-filed application. Applicant respectfully requests the rejection to be held in abeyance until all the other issues are addressed. If the double patenting issue is the only remaining issue, Applicant requests withdrawal of this rejection to permit this earlier application to allowance. Applicant does not concede the correctness of the rejection.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.  The fact that this case may be earlier filed is of no moment currently when other issues are present.  This rejection stands since Applicant requests it be held in abeyance.  

New Objections
Claim Objections
Claim 2 is objected to because of the following informalities:  For clarity, the antibody of claim 2 should be stated to bind glypican-3.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 10, 14-16, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3, claim 2 being the sole independent claim, recite an antibody comprising various sets of six CDRs or variable regions.  This gives the claims multiple structural interpretations as was first discussed in the action dated 02/19/2020 and beginning on page 6.  That previous rejection based on the polyclonal antibody embodiment is incorporated here.  Briefly, the specification teaches no definition of antibody.  Rather, it states that the antibody can be a monoclonal antibody or other forms of antibody on page 4.  Thus, it is clear that the antibody of instant claims need not be monoclonal and so can be polyclonal.  When one considers this embodiment of the claims rejected above, multiple structural interpretations arise.  First, all six CDRs or both variable regions could be on one antibody molecule.  Second, the six CDRs can be divided amongst 2-6 antibody molecules in the polyclonal.  The variable regions can be divided between two antibody molecules in the polyclonal.  Thus multiple and very different structural interpretations are present for the polyclonal antibody embodiment of the instant claims.  The same argument is made for an oligoclonal antibody interpretation.  In both an oligoclonal and polyclonal antibody, multiple but different antibody molecule species are present.  Thus, not all antibody species therein have the same CDRs.  This is the reason that the claims can be interpreted the multiple ways discussed above.  
See Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) ("[R]ather than requiring that the claims are insolubly ambiguous, we hold that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. §112, second paragraph, as indefinite.").
Furthermore, claim 3 is rejected here also for reciting the monoclonal antibody in multiple locations.  A monoclonal antibody is not present in claim 2 on which claim 3 depends and so there is insufficient antecedent basis for this limitation in the claim.  It is not clear what monoclonal antibody is being referred to and so what is limited by the structures of claim 3.  The metes and bounds are indefinite and the claim is rejected here.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642